Citation Nr: 0415536	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had retired from active military service in 
November 1978, after serving more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision, which 
granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent rating 
effective November 1, 2001.  With respect to the 30 percent 
evaluation assigned to his service-connected PTSD, the 
veteran disagreed with this decision in June 2002.  A 
statement of the case was issued to the veteran and his 
service representative in February 2003.  The veteran filed a 
substantive appeal (VA Form 9) in March 2003 and requested a 
hearing before a Board Member or Veterans Law Judge in 
Washington, DC.  In a February 2004 letter the veteran was 
informed of the April 6, 2004 hearing date.  In a statement 
dated March 1, 2004, the veteran cancelled this hearing and 
requested Board review of his claim.  

Because the veteran has disagreed with the initial disability 
rating of 30 percent assigned to his service-connected PTSD, 
the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's PTSD is not shown to be productive of 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty in understanding complex 
commands; retention of only highly learned material; impaired 
judgment; or impaired abstract thinking.

3.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50 to 60, following evaluation for 
VA purposes.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in March and November 2001 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to 
the March 2002 rating decision that granted his claim for 
service connection for PTSD and assigned a 30 percent initial 
rating, from which he appealed.  Therefore, because the 
required notice in this case was provided to the appellant 
prior to the initial AOJ adjudication, the timing of the 
notice complies with the express requirements of the law as 
found by the CAVC in Pelegrini.

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letters that were provided 
to the appellant do not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was provided a statement of the case in February 
2003 and a supplemental statement of the case in October 
2003, which included the content of 38 C.F.R. § 3.159(b)(1) 
that sets out this fourth element.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with this claim.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claim.  
Therefore, the Board finds that VA's duty to assist the 
appellant regarding this matter has been fully accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.


II.  Claim for a higher initial rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A.  PTSD

At the time that he filed his claim of entitlement to service 
connection for PTSD in November 2001, the veteran stated that 
he had been treated for PTSD at a VA Medical Center (VAMC).

The veteran's treatment records from this VAMC for the period 
of February 2001 to October 2001 indicate that in February 
2001, the veteran reported feeling depressed and stressed 
out.  He reported trouble sleeping and the occurrence of 
dreams and flashbacks.  The veteran also reported that he had 
been out of work since 1993 and receiving SSA disability for 
hypertension and osteoarthritis.  The veteran requested to be 
evaluated for possible PTSD.  

On progress note dated July 5, 2001, the veteran complained 
of continuing poor sleep, bad dreams, flashbacks, intolerance 
to be in a small room alone, inability to tolerate crowds, 
irritability, and depression for the past ten years.  The 
veteran stated that he had never attempted suicide and had no 
suicidal plan.  The veteran also stated that he had been 
married twice and had six children.  He was noted to drink 
alcohol on a consistent basis.  The diagnosis given was of 
anxiety disorder and depressive disorder, with stress of 
Vietnam War experiences.  The veteran's Global Assessment of 
Functioning (GAF) score was 60, indicating moderate symptoms 
or moderate difficulty in social, occupational, and school 
functioning.  

On VA psychiatry note dated August 23, 2001, the veteran 
reported that he had been seeing an adjustment counselor from 
the Vet Center, and was scheduled to return for additional 
counseling.  He continued to complain of consistent symptoms 
of inability to sleep, irritability and bad dreams.  The 
veteran revealed anger throughout the interview, but was 
oriented as to person, place and time, with no suicidal 
ideation, but did admit to thoughts of harming others.  The 
veteran was administered psychological tests, and the results 
of these tests were stated by the examiner as, "consistent 
with either a cry for help or intentional exaggeration."  
The VA examiner's assessment was, "anxiety disorder not 
otherwise specified, rule out PTSD."

On VA progress note dated in October 2001, the veteran 
reported that he was constantly isolated in his home, he 
became enraged very easily, he could not stand to be around 
crowds or people in general, and he spent most of his time by 
himself.  He also reported difficulty sleeping with his wife, 
for fear that he would hurt her during the night.  Mental 
status examination of the veteran revealed he was oriented 
times three, his thought was logical and coherent, and his 
cognition was intact.  The veteran also exhibited a defensive 
and paranoid mood, bitterness and anger.  

The diagnosis given included on Axis I, PTSD, with an Axis V, 
GAF score of 50.  He was prescribed medication for anxiety 
and to help him sleep, as well as enrollment in the PTSD 
program.

On VA PTSD examination in November 2002, the veteran 
indicated his primary complaints to be easily startled, sleep 
problems, occasional nightmares, and depression at times.  He 
indicated a good and supportive family life.  He reported 
substance abuse problems over the years and admitted to 
currently drinking alcohol on a weekly basis.  He gave no 
history of violence or suicidal attempts.  Generally, the VA 
examiner felt the veteran's psychosocial functioning status 
to be quite good.

Mental status examination of the veteran revealed the veteran 
to be pleasant and cooperative with good "street smarts."  
His thinking process or communication was not apparently 
impaired and he was only considered to experience delusions 
and hallucinations in a broad and vague sense.  The examiner 
did not feel that his reporting of these symptoms was clearly 
defined.  He was not found to be suicidal nor homicidal in 
thought, ideas, plans or intent.  He reported some short and 
long-term memory loss and a slight degree of obsessive-
compulsive behavior.  He reported having occasional panic 
attacks, lack of sleep and uncontrollable anger at neighbors, 
resulting in a lack of socializing.  

The VA examiner commented that the veteran's mood and affect 
appeared to be slightly depressed, but not totally flat.  The 
examiner concluded that the veteran "probably does suffer 
from symptoms related to PTSD".

The veteran's GAF score was estimated to be 55 with the 
highest assessment of functioning in the past year to be 60, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, and school functioning.  The diagnoses 
included PTSD, chronic with delayed stress and alcohol 
dependence.  The examiner reported that it did not appear 
that the veteran's symptoms had worsened since his initial 
claim in November 2001, despite the veteran's report of panic 
attacks and memory loss.  He further noted that the veteran 
had been unemployed since 1993 primarily due to his 
degenerative joint disease, but that he could still perform 
part-time employment or volunteer duties.  He concluded that 
if the veteran became sufficiently motivated, he could be 
helped and his prognosis for improvement would be good.

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD is more 
disabling than currently, and initially, evaluated.

As noted above, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter, CAVC) noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal involving a 
denial of an increased rating requested by the veteran.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the CAVC has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected PTSD has been evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, since November 1, 2001 (the date of the veteran's 
original service connection claim).  An evaluation of 30 
percent disabling is available under Diagnostic Code 9411 
where the veteran's PTSD is manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of 30 percent for PTSD.  The objective medical 
evidence of record fails to show that the veteran's service 
connected PTSD is manifested by a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; retention of 
only highly learned material; impaired judgment; or impaired 
abstract thinking.  While the veteran apparently does 
experience some level of panic attack, his mood is considered 
depressed, and there is evidence of social impairment, these 
symptoms are contemplated in the criteria for his current 30 
percent disability evaluation.  The Board also observes that 
the veteran's GAF scores ranged between 55-60 in the clinic 
notes and VA examinations conducted during the pendency of 
this appeal.  A GAF of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupation or school 
functioning.  Thus, these scores indicate that the veteran 
is, at most, moderately disabled by his service-connected 
PTSD.  

Given the foregoing, the Board concludes that the veteran is 
not entitled to an initial disability rating in excess of 30 
percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

The Board also finds that the 30 percent evaluation currently 
and initially assigned to the veteran's service-connected 
PTSD reflects the most disabling that it has been since he 
filed his claim of entitlement to service connection.  
Therefore, the Board determines that additional consideration 
of staged ratings is not warranted.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The evidence does not establish that 
the veteran has required hospitalization for his PTSD, nor is 
there objective medical evidence showing that his PTSD 
markedly interfered with employment.  In this regard, the 
Board notes that the schedular criteria for rating mental 
disorders specifically contemplates the level of occupational 
impairment caused by psychiatric symptomatology, and the 
Board finds nothing in the record to suggest that exceptional 
or unusual factors are present in this case which render the 
schedular criteria inadequate.  See 38 C.F.R. § 4.130.  

Moreover, the GAF scores assigned in this case correspond 
with moderate difficulty in occupation function.  Therefore, 
in the absence of marked interference in employment or 
frequent hospitalization, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning an initial disability rating in excess of 30 
percent to the veteran's service-connected PTSD.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (2003).  The appeal is denied


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



